      Case 2:20-cv-01680-JCZ-DPC Document 22 Filed 02/08/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  DEBRA LEWIS                                                    CIVIL ACTION


  VERSUS                                                         NO: 20-1680

  WINN-DIXIE MONTGOMERY, LLC,                                    SECTION: "A" (2)
  ET AL.


                                 ORDER AND REASONS

       The following motion is before the Court: Motion for Summary Judgment (Rec.

Doc. 15) filed by the defendant, Winn-Dixie Montgomery, LLC (“Winn-Dixie”). The

plaintiff, Debra Lewis, opposes the motion. The motion, submitted for consideration on

February 3, 2021, is before the Court on the briefs without oral argument.

       This case arises out of a slip-and-fall incident, which the plaintiff alleges occurred

at a Winn-Dixie grocery store on August 31, 2018. The plaintiff filed this action against

the defendant in Orleans Parish. The defendant, Winn-Dixie, removed the lawsuit to this

Court. The cited basis for original subject matter jurisdiction in federal court is diversity

jurisdiction. 28 U.S.C. § 1332(a)(1). The Court denied Plaintiff’s motion to remand on

October 2, 2020. (Rec. Doc. 10). A jury trial is scheduled for May 3, 2021. (Rec. Doc. 6).

       Plaintiff was deposed on December 3, 2020. Citing the testimony provided at this

deposition, Winn-Dixie now moves for summary judgment arguing that Plaintiff cannot

satisfy her burden of proof under Louisiana’s merchant liability statute, La. R.S. §

9:2800.6, which provides the essential elements for which the plaintiff has the burden of

proof in a slip-and-fall case. See Pamela A. Turgeau, Casenote, White v. Wal-Mart



                                               1
        Case 2:20-cv-01680-JCZ-DPC Document 22 Filed 02/08/21 Page 2 of 3




Stores, Inc., 699 So. 2d 1081 (La. 1997), 44 Loy. L. Rev. 193 (1998). Winn-Dixie

focuses its attack on element B(2), which provides that the plaintiff must prove that

“[t]he merchant either created or had actual or constructive notice of the condition which

caused the damage, prior to the occurrence.” La. R.S. § 9:2800.6(B)(2).

        The Court has reviewed Ms. Lewis’s deposition testimony. (Rec. Doc. 15-2). This

will be a difficult case for the plaintiff to prove for the reasons argued in Winn-Dixie’s

motion. In her opposition Plaintiff mentions additional discovery that she would like to

pursue before having her case submitted for summary adjudication. The Court has

considered the rebuttal arguments that Winn-Dixie included in its reply memorandum.

The Court notes that the discovery deadline has not expired. The Court will allow

Plaintiff to conduct the additional discovery that she believes necessary to defeat

summary judgment. If she fails to timely do so notwithstanding Winn-Dixie’s cooperation

in scheduling it, then the Court is persuaded that summary judgment in favor of Winn-

Dixie will most likely be inevitable.

        To give effect to this ruling the Court will extend the final submission date for

dispositive motions to April 14, 2021. The discovery cutoff date of March 17, 2021

remains unchanged.

        The Court reminds counsel for the parties that it has previously ordered that they

schedule a settlement conference with the assigned magistrate judge, to take place not

later than two weeks prior to the pretrial conference. (Rec. Doc. 6, Scheduling Order at

2). The record does not reflect that a settlement conference has been scheduled in this

case.

        Accordingly, and for the foregoing reasons;

                                              2
      Case 2:20-cv-01680-JCZ-DPC Document 22 Filed 02/08/21 Page 3 of 3




      IT IS ORDERED that the Motion for Summary Judgment (Rec. Doc. 15) filed

by the defendant, Winn-Dixie Montgomery, LLC, is DENIED without prejudice.

      IT IS FURTHER ORDERED that the pretrial conference, currently set for April

15, 2021, is reset for April 22, 2021, at 10:30 a.m.

      February 8, 2021


                                           JAY C. ZAINEY
                                    UNITED STATES DISTRICT JUDGE




                                            3
